Acknowledgement
This Notice of Allowance is in response to amendments filed 2/25/2022.
Reasons for Allowance
Claims 1, 2, 4-12, 14-22, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Rix et al. (US 2020/0079532 A1), taken alone or in combination, does not teach the claimed method, non-transitory computer-readable storage medium, and apparatus for supporting off-wing maintenance of an engine of a specific aircraft of a particular type of aircraft, the apparatus comprising: 
a memory storing flight data for flights of a plurality of aircraft of the particular type of aircraft, the flights between airports, the flight data for each flight of each aircraft of the plurality of aircraft including measurements of properties from sensors or avionic systems of the aircraft during the flight, the memory storing airport infrastructure attributes including values of runway characteristics or environmental conditions at the airports, and the memory also storing maintenance data that indicates past maintenance or off-wing maintenance of a corresponding engine of each aircraft of the plurality of aircraft; and 
processing circuitry configured to access the memory including the flight data, the airport infrastructure attributes and the maintenance data, and the processing circuitry configured to execute computer-readable program code to cause the apparatus to at least: 
build a machine learning model to predict a life expectancy of the engine of the specific aircraft, measured to future off-wing maintenance of the engine, the machine learning model built using a machine learning algorithm, the machine learning model built using a set of features produced from selected ones of the properties and selected ones of the airport infrastructure attributes, and the machine learning model built further using a training set produced from the set of features, the flight data including measurements of the selected ones of the properties, values of the selected ones of the airport infrastructure attributes, and the maintenance data; and 
output the machine learning model for deployment to predict and thereby produce a prediction of the life expectancy of the engine of the specific aircraft from distinct flight data for one or more flights of the specific aircraft.
Specifically, Rix et al. discloses a similar system that comprises a memory storing flight data for flights of a plurality of aircraft of the particular type of aircraft (see abstract, ¶0225), the flight data for each flight of each aircraft of the plurality of aircraft including measurements of properties from sensors or avionic systems of the aircraft during the flight (see ¶0222, 0200), the memory also storing maintenance data that indicates past maintenance or off-wing maintenance of a corresponding engine of each aircraft of the plurality of aircraft (see ¶0225, 0222), and processing circuitry configured to access the memory including the flight data and the maintenance data (see Figures 2 and 3), and the processing circuitry configured to execute computer-readable program code to cause the apparatus to at least build a machine learning model to predict a life expectancy of the engine of the specific aircraft, measured to future off-wing Rix et al. does not disclose that the claimed flights are between airports, and the memory further stores airport infrastructure attributes of the airports, the airport infrastructure attributes including values of runway characteristics or environmental conditions at the airports, and the apparatus is caused to access the memory further including the airport infrastructure attributes, and perform the feature selection or construction further using the airport infrastructure attributes to produce the features of the set of feature, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 11/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/				/RUSSELL FREJD/Examiner, Art Unit 3661			           Primary Examiner, Art Unit 3661